931 F.2d 886Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re William H. GLAZEBROOK, Petitioner.
No. 91-8013.
United States Court of Appeals, Fourth Circuit.
Submitted April 8, 1991.Decided April 29, 1991.

On Petition for Writ of Mandamus.
William H. Glazebrook, petitioner pro se.
DISMISSED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
PER CURIAM:


1
William H. Glazebrook, a Virginia prisoner, filed this petition seeking review of an order of the district court which dismissed several plaintiffs in a pending case under 42 U.S.C. Sec. 1983 and transferred Glazebrook's action to the Eastern District of Virginia.  Glazebrook's case has subsequently been transferred back to the Western District and an order has been entered noting that the action has been filed and allowing the plaintiffs dismissed by the prior order to proceed.  Accordingly, the petition is moot and is hereby dismissed.  The pending motions by Theodore B. Langston and S. Eli Hunter for leave to intervene are dismissed as well.


2
Accordingly, though we grant leave to proceed in forma pauperis, we dismiss the petition for mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
DISMISSED.